Defendant Frank G. Wimmer agreed for the sum of $121 to make repairs to the boiler of George I. McClure, plaintiff, as ordered by the boiler inspector of the city of Detroit, whose written report stated that he was to make further inspection when the repairs had been completed. Defendant after examination of the report gave plaintiff his business card with the following agreement written on it:
"Referring to stay rods, we will put in two new rods and weld holes as per boiler inspector order all to be O. K. by boiler inspector."
A boilermaker employed by defendant, after making an ineffectual attempt to weld the cracks, finally cut a hole in the boiler. Plaintiff was obliged to hire others to repair the boiler and claims to have expended $1,392.03 for this purpose. He brought suit against defendant for breach of contract.
The case was tried without a jury 11 years after the controversy arose, and the testimony is not in as satisfactory a form as it might have been had there not been the long delay. The judge rendered judgment in favor of plaintiff for $750. Defendant's contract was complete in itself. He agreed to repair the boiler in a manner so as to meet the approval of the boiler inspector for $121. On account of his *Page 78 
failure to make the repairs, plaintiff was put to a large expense. There is sufficient competent evidence to sustain the amount of the judgment, and it is not against the great weight of the evidence as claimed by defendant.
Judgment is affirmed, with costs to plaintiff.
CLARK, C.J., and McDONALD, POTTER, SHARPE, NORTH, FEAD, and WIEST, JJ., concurred.